                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
SME                                               271 Cadman Plaza East
F. #2020V01001                                    Brooklyn, New York 11201

                                                  February 2, 2021


By ECF

The Honorable Margo K. Brodie
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:    United States v. Lawal Babafemi
                     Criminal Docket No. 13-109 (MKB)

Dear Judge Brodie:

                 The government writes to respectfully request a one-week adjournment of the
date to file its response to the defendant’s 2255 petition and compassionate release
application in the above-referenced case, currently due February 10, 2021. The government
respectfully requests a new response date of February 17, 2021. Counsel for the defendant
has informed the government that he consents to the proposed adjournment.

                                                  Respectfully submitted,
                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:           /s/ Sarah M. Evans
                                                  Sarah M. Evans
                                                  Assistant U.S. Attorneys
                                                  (718) 254-6490


Cc: Defense counsel (by ECF)




                                              1
